1    MCGREGOR W. SCOTT
     United States Attorney
2    TANYA B. SYED
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5

6

7

8                                 IN THE UNITED STATES DISTRICT COURT

9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    )       2:10-cr-00424-WBS
                                                  )
12                   Plaintiff,                   )       STIPULATION AND ORDER
                                                  )       WAIVING PRELIMINARY HEARING
13      v.                                        )       DATE AND SETTING ADMIT/DENY
                                                  )       HEARING DATE
14   JAMAL KAREEM WARREN,                         )
                                                  )
15                   Defendant.                   )       Judge: Hon. Allison Claire
                                                  )
16                                                )
                                                  )
17

18                                           STIPULATION

19           The United States, by and through its undersigned counsel, and the defendant, by
20   and through his counsel of record, hereby stipulate as follows:
21      1. By prior order, this matter was set for Preliminary Hearing on September 16, 2019.
22      2. By this Stipulation, the defendant now waives his right to a Preliminary Hearing
23           and the parties now move to vacate the Preliminary Hearing set on September 16,
24           2019.
25      3. By this Stipulation, the parties now move to set an Admit/Deny Hearing on
26           September 30, 2019, at 9:00 a.m.
27      4. The defendant made his initial appearance on September 11, 2019.
28      5. The defendant is presently in custody pending trial in this matter.


     Stipulation to Waive P/H and Set A/D             1                        United States v. Warren
1    IT IS SO STIPULATED.

2

3    DATED: September 13, 2019                 /s/ Tanya B. Syed
                                              TANYA B. SYED
4                                             Assistant U.S. Attorney
5    DATED: September 13, 2019                 /s/ Michael Jared Favero
                                              MICHAEL JARED FAVERO
6
                                              Attorney for Defendant
7

8

9

10
                                            ORDER
11
            IT IS SO FOUND AND ORDERED, this 16th day of September, 2019.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Stipulation to Waive P/H and Set A/D     2                     United States v. Warren
